                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


 MALCOLM HUNTER,                    HONORABLE JEROME B. SIMANDLE

                   Plaintiff,
                                              Civil Action
      v.                                 No. 18-12543 (JBS-AMD)

 CHIGOZIE IBE, IDC, et al.,                     OPINION

                   Defendants.



APPEARANCES:

Malcolm Hunter, Plaintiff Pro Se
#84212-083
Fort Worth
Federal Medical Center
Inmate Mail/Parcels
P.O. BOX 15330
Fort Worth, TX 76119

SIMANDLE, District Judge:

     1.    Plaintiff Malcolm Hunter is a convicted and sentenced

federal prisoner currently confined in FMC Fort Worth, Texas. He

is proceeding in forma pauperis with a civil rights complaint

filed pursuant to Bivens v. Six Unknown Fed. Narcotics Agents,

403 U.S. 388 (1971), and the Federal Tort Claims Act (“FTCA”),

28 U.S.C. § 2671 et seq. He has also moved for the appointment

of pro bono counsel. [Docket Entry 2].

     2.    At this time, the Court must review the complaint

pursuant to 28 U.S.C. § 1915(e)(2)(B) to determine whether it

should be dismissed as frivolous or malicious, for failure to
state a claim upon which relief may be granted, or because it

seeks monetary relief from a defendant who is immune from suit.

Having completed this screening, the Court will permit the

complaint to proceed. The Court will also grant Plaintiff’s

motion for the appointment of counsel.

     3.   Plaintiff raises four claims: (1) a medical

malpractice claim against the United States under the FTCA for

failing to examine his injuries after being assaulted; (2)

deliberate indifference to his medical needs against defendants

Phillip Wawrzyniak, Lt. Thomas, Carl Scuesa, Nicoletta Turner-

Foster, Chigozie Ibe, N. West, Ravi Sood, Mr. Wilks, Ms. Barton,

S. Rubio, James Gibb, Burlew, Clark, Watson, SHO Officer Clark,

Eckerson, Lt. McCool, and John Does 1-3 in violation of the

Eighth Amendment; (3) a “special relationship clause” violation

against Mr. Boyd and Mr. Melsky in violation of the Fifth

Amendment’s Due Process Clause; and (4) a second medical

malpractice and/or negligence claim against the United States

for failing to provide appropriate post-operative care and anti-

biotics. [Docket Entry 1 at 8].

     4.   Per the Prison Litigation Reform Act, Pub. L. No. 104-

134, §§ 801-810, 110 Stat. 1321-66 to 1321-77 (April 26, 1996)

(“PLRA”), district courts must review complaints in those civil

actions in which a prisoner is proceeding in forma pauperis, see

28 U.S.C. § 1915(e)(2)(B), seeks redress against a governmental

                                  2
employee or entity, see 28 U.S.C. § 1915A(b), or brings a claim

with respect to prison conditions, see 42 U.S.C. § 1997e. The

PLRA directs district courts to sua sponte dismiss any claim

that is frivolous, is malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. This action is subject

to sua sponte screening for dismissal under 28 U.S.C. § 1915

because Plaintiff is a prisoner proceeding in forma pauperis.

     5.   In determining the sufficiency of a pro se complaint,

the Court must be mindful to construe it liberally in favor of

the plaintiff. See Erickson v. Pardus, 551 U.S. 89, 93–94 (2007)

(following Estelle v. Gamble, 429 U.S. 97, 106 (1976)); see also

United States v. Day, 969 F.2d 39, 42 (3d Cir. 1992). According

to the Supreme Court’s decision in Ashcroft v. Iqbal, “a

pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007)).

     6.   To survive sua sponte screening for failure to state a

claim,1 the complaint must allege “sufficient factual matter” to


1 “[T]he legal standard for dismissing a complaint for failure to
state a claim . . . is identical to the legal standard employed
in ruling on 12(b)(6) motions.” Courteau v. United States, 287
F. App'x 159, 162 (3d Cir. 2008) (citing Allah v. Seiverling,
229 F.3d 220, 223 (3d Cir. 2000)).


                                3
show that the claim is facially plausible. Fowler v. UPMS

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (citation omitted).

“A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct

alleged.” Fair Wind Sailing, Inc. v. Dempster, 764 F.3d 303, 308

n.3 (3d Cir. 2014) (quoting Iqbal, 556 U.S. at 678). Moreover,

while pro se pleadings are liberally construed, “pro se

litigants still must allege sufficient facts in their complaints

to support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d

239, 245 (3d Cir. 2013) (citation omitted).

     7.   Plaintiff alleges he received inadequate medical care

from prison officials after he was assaulted by multiple inmates

on April 10, 2016 while he was confined in FCI Fort Dix, New

Jersey. [Docket Entry 1 ¶ II.A]. The Court has reviewed his

allegations and concludes he has sufficiently alleged a

deliberate indifference claim under the Eighth Amendment.

     8.   The Court also concludes that Plaintiff has

sufficiently alleged FTCA claims against the United States.2

Plaintiff has provided a copy of his notice of claim form, [Id.


2 The FTCA “operates as a limited waiver of the United States's
sovereign immunity[,]” White–Squire v. U.S. Postal Serv., 592
F.3d 453, 456 (3d Cir. 2010), and a FTCA plaintiff may sue only
the United States, CNA v. United States, 535 F.3d 132, 138 n.2
(3d Cir. 2008) (“The Government is the only proper defendant in
a case brought under the FTCA.”).
                                4
at 27]; therefore, the Court will preliminarily exercise

jurisdiction over the FTCA claims.3

     9.    Plaintiff’s “special relationship” claim, citing the

Due Process Clause of the Fifth Amendment, centers on his

allegations that defendants Boyd and Melsky failed to provide

him with Bureau of Prisons remedy forms while he was

incarcerated in the special housing unit (“SHU”). He asserts

that the failure to provide him with the remedy forms prevented

him from going to Health Services to be evaluated in a timely

manner and frustrated his ability to exhaust his administrative

remedies. [Id. at 22].

     10.   He alleges that he “suffered for months with

excruciating pain, emotional and mental distress, not knowing

whether or not he’ll be able to use his hand again. . . . The

surgery Hunter received would not have been necessary , had

defendants protected and cared for Hunter as their affirmative

duties imposes.” [Id.].

     11.   As a sentenced and convicted prisoner, Plaintiff’s

failure to protect claims are more appropriately considered

under the Eighth Amendment standard. Plaintiff’s claims against

defendants Boyd and Melsky may proceed as there is a reasonable




3 The Court’s preliminary exercise of jurisdiction over the FTCA
claim shall not prevent the United States from raising any
affirmative defenses after it has been served.
                                 5
inference that they knew Plaintiff “face[d] a substantial risk

of serious harm and disregard[ed] that risk by failing to take

reasonable measures to abate it.” Farmer v. Brennan, 511 U.S.

825, 847 (1994).4

     12.   The Court turns now to Plaintiff’s motion for the

appointment of counsel. Indigent persons raising civil rights

claims have no absolute right to counsel. See Parham v. Johnson,

126 F.3d 454, 456-57 (3d Cir. 1997). As a threshold matter,

there must be some merit in fact or law to the claims the

plaintiff is attempting to assert. See Tabron v. Grace, 6 F.3d

147, 155 (3d Cir. 1993). As the Court is permitting the

complaint to proceed, it will analyze the remaining Tabron

factors.

     13.   In determining whether to appoint counsel, a court

considers the following: (1) the plaintiff’s ability to present

his or her own case; (2) the complexity of the legal issues; (3)

the degree to which factual investigation will be necessary and

the ability of the plaintiff to pursue such investigation; (4)

the amount a case is likely to turn on credibility

determinations; (5) whether the case will require the testimony

of expert witnesses; and (6) whether the plaintiff can attain


4 The Court makes no determination whether Plaintiff’s
administrative remedies were properly exhausted or whether there
was an “available” remedy system within the meaning of the PLRA.
See 42 U.S.C. § 1997e(a).
                                 6
and afford counsel on his own behalf. See id. at 155-56, 157

n.5; see also Cuevas v. United States, 422 F. App’x 142, 144-45

(3d Cir. 2011) (reiterating the Tabron factors).

     14.   The Tabron factors weigh in favor of the appointment

of counsel. Plaintiff has filed Bivens and FTCA claims

concerning his medical treatment at FCI Fort Dix, New Jersey.

Resolution of these issues could be complex, will rely on the

parties’ credibility, and will likely require expert testimony

and significant discovery. Hampering the discovery process is

the fact that Plaintiff is presently incarcerated in Texas. It

is unlikely that he will be able to conduct discovery in New

Jersey without the assistance of counsel. Finally, Plaintiff

cannot afford counsel on his own.

     15.   The complaint shall proceed, and counsel shall be

appointed for Plaintiff.

     16.   An appropriate order follows.




February 8, 2019                      s/ Jerome B. Simandle
Date                                 JEROME B. SIMANDLE
                                     U.S. District Judge




                                 7
